Citation Nr: 1226794	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  10-38 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to August 1942 and from February 1943 to December 1945. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In the substantive appeal received at the RO in September 2010, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  In October 2010, the Veteran also requested a hearing before a Decision Review Officer (DRO) at the RO.  In November 2010, the Veteran testified at a hearing conducted before a DRO at the RO, and a transcript of those proceedings is of record.  In addition, a hearing before a VLJ at the RO was scheduled in October 2011.  However, the Veteran cancelled the hearing on the day that the proceedings were scheduled and specifically withdrew his request for such a hearing.

In January 2012, the Board determined that new and material evidence sufficient to reopen the previously denied claim for service connection for a bilateral knee disability had been received.  Thus, the Board granted this aspect of the Veteran's appeal.  The Board also remanded the underlying claim for service connection for a bilateral knee disability to the agency of original jurisdiction for additional development, to include scheduling an examination.  Following an attempt to comply with those Remand instructions, as well as a continued denial of this issue, the Veteran's appeal was returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

REMAND

The Veteran contends that he has had problems with his knees since service.  In support of this contention, the Veteran references his complaints of continuous knee pain as well as his seeking pertinent treatment upon his return home from active duty.  See September 2011 Hearing Transcript.  

Pursuant to the Board's January 2012 Remand, the Veteran underwent a VA examination later that month.  The examiner diagnosed bilateral contused knees and opined that "it is less likely as not that the Veteran's current bilateral knee condition is caused by or due to his purported December 1945 train accident."  

The Board finds that the January 2012 examination is inadequate.  Specifically, in concluding that the Veteran's bilateral knee injury is not related to the purported in-service train accident, the examiner failed to consider the Veteran's competent and credible assertions of knee pain/treatment since the in-service incident.  The report also contains conclusions that are contradictory.  For instance, the examiner initially noted that a buddy statement confirmed the purported incident but later in the report he cited a "lack[] of documentation" of the initial injury.  The report contains a garbled summary of the Veteran's history of the purported injury.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In view of the foregoing, the Board concludes that another opinion should be obtained regarding the etiology of the Veteran's bilateral knee disability.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Stegall v. West, 11 Vet. App. 268 (1998) (the Board is obligated by law to ensure that the RO complies with its directives). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with an appropriate medical professional other than the examiner who conducted the January 2012 examination to determine the nature, extent, and etiology of the Veteran's bilateral knee disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's knee symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is at least as likely as not, i.e., 50 percent or greater probability, that any diagnosed bilateral knee disability had its clinical onset in service or is otherwise related to active duty, to include whether such a disorder(s) is consistent with the Veteran's purported December 1945 train accident.  In answering this question, the examiner should address the Veteran's assertions of continued knee treatment and/or knee pain since the purported in-service injury to his knees, as well as the lay statement (concerning the purported train accident) which was written by O.D.T. and which was submitted in April 2004 and again January 2012.

Complete rationale should be given for all opinions/conclusions expressed. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Then, readjudicate the claim on appeal.  If this benefit remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

